DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney MCCORMICK, RYAN (Reg. No. 73188) on February 24, 2022.
The application has been amended as follows: 
Claim 6. The method of claim 1, the second storage storing a plurality of snapshots of the first storage, wherein the first storage is sharded into a plurality of first shards, wherein the second storage is sharded into a plurality of second shards based on the plurality of first shards, further comprising: storing at least one deletion marker in one of the plurality of second shards that is affected by a deletion of one of the plurality of snapshots, wherein each deletion marker indicates a respective metadata blob of the plurality of metadata blobs that was affected by the deletion.

Claim 11. A non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute a process, the process comprising: copying at least a portion of [[the]] a file system from a first storage, wherein the at least a portion of the file system includes underlying data and metadata, wherein the metadata includes pointers to portions of the underlying data and metadata defining a file system hierarchy of the file system; partitioning the copied data of the file system into a plurality of blobs, wherein the plurality of blobs includes a plurality of data blobs and a 

Claim 17. The system of claim 12, the second storage storing a plurality of snapshots of the first storage, wherein the first storage is sharded into a plurality of first shards, wherein the second storage is sharded into a plurality of second shards based on the plurality of first shards, wherein the system is further configured to: store at least one deletion marker in one of the plurality of second shards that is affected by a deletion of one of the plurality of snapshots, wherein each deletion marker indicates a respective metadata blob of the plurality of metadata blobs that was affected by the deletion.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art teaches “system and method for storing files wherein requests are distributed among shards and a directory system storing metadata to identify where data is stored among the various shards (Chung; Do Hyun et al. US 11212574 B2);” “a system comprised of file system data including a plurality of files and metadata associated with the files and performing a backup snapshot of the file system data and organize the data using a snapshot tree and file metadata tree (e.g., Blob structures); (Manjunath; Chinmaya et al. US 10534759 B1);” “secure cloud-based storage of data shared across file system objects  wherein a blob key is computed based on data comprising a plurality of chunks to be included in blob (Manville; Thomas 
A non-transitory computer readable medium, a system or a method for replicating a file system, comprising: copying at least a portion of the file system from a first storage, wherein the at least a portion of the file system includes underlying data and metadata, wherein the metadata includes pointers to portions of the underlying data and metadata defining a file system hierarchy of the file system; partitioning the copied data of the file system into a plurality of blobs, wherein the plurality of blobs includes a plurality of data blobs and a plurality of metadata blobs, wherein each data blob includes at least one portion of the underlying data, wherein the plurality of metadata blobs include a plurality of data content blobs and a plurality of name content blobs, the data content blobs having pointers to respective data blobs of the plurality of data blobs, wherein the name content blobs are created based on the metadata defining the file system hierarchy of the file system; generating a plurality of filter objects based on the copied data, wherein each filter object includes a list of metadata blobs, wherein the metadata blobs listed in each filter object include at least one of the plurality of data content blobs and at least one of the name content blobs; and storing the plurality of blobs and the plurality of filter objects in a second storage (Exemplary Claims 1, 11, or 12)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARDOCHEE CHERY whose telephone number is (571)272-4246.  The examiner can normally be reached from 900-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-




Respectfully Submitted,
USPTO

Dated:   February 24, 2022                                       By: /MARDOCHEE CHERY/
Primary Examiner 
Art Unit 2133
Email:Mardochee.Chery@uspto.gov                                                                                                                                                                                          Telephone: 571-272-4246
Facsimile:   571-273-4246